DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Remarks
Examiner notes that in the instant application, there are four Species A, B, C, D corresponding to Fig. 7, 8, 9, 10 respectively, of method claims 1-15 and 19-20.  There is no generic claim for Species A-C (e.g. claims 1-15) and Species D (e.g. claim 19-20) because they are mutually exclusive. Claim 1 appears to be the generic claim of Species A (e.g. claim 1), B (e.g. claim 8), and C (e.g. claim 3), but they seem to be mutually exclusive with each other, following alternative exemplary methods as shown in Fig. 7, 8, 9 respectively.  Applicant is requested to elect one Species and point out which Figure it corresponds to.  It is suggested to use individual independent claim reciting each Species for these mutually exclusive Species.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 19-20, drawn to a method of operating an electrowetting on dielectric (EWOD) device, classified in B01L 2400/0427.
II. Claim 16, drawn to a microfluidic system comprising an EWOD device and a control system, classified in G01N 3/502784.
III. Claims 17-18, drawn to a non-transitory computer-readable medium storing program code which is executed by a processing device for controlling operation of an EWOD device, classified in B01L 2300/02.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, (1) the process as claimed in Invention I can be practiced by another and materially different apparatus, for example, a microfluidic system comprising an EWOD device, a control system, and a temperature controller, a droplet generator, and/or an optical detector analyzing the droplet, instead of the microfluidic system of claim 16 in Invention II; or alternatively (2) the apparatus as claimed in Invention II can be used to practice another and material different process, for example, maintaining the apparatus at a particular temperature, pressure, etc., instead of the method of claim 1 in Invention I.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, (1) the process as claimed in Invention I can be practiced by another and materially different apparatus, for example, a microfluidic system comprising an EWOD device, a control system, and a temperature controller, a droplet generator, and/or an optical detector analyzing the droplet, instead of the non-transitory computer-readable medium of claim 16 in Invention III; or alternatively (2) the 
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed Invention II can have a materially different mode of operation from Invention III because a control system as recited in claim 16 is capable of performing EWOD operations different from the stored program code in the non-transitory computer-readable medium as recited in claim 17.  Invention II is directed to a microfluidic system comprising an EWOD device and a control system, while Invention III is directed to a non-transitory computer-readable medium..  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

This application contains claims directed to the following patentably distinct species:
Species A is directed to a method of operating an EWOD device as shown in Fig. 7 (e.g. in claim 1)
Species B is directed to a method of operating an EWOD device as shown in Fig. 8 (e.g. in claim 8)
Species C is directed to a method of operating an EWOD device as shown in Fig. 9 (e.g. in claim 3)
Species D is directed to a method of operating an EWOD device as shown in Fig. 10 (e.g. in claim 19)
The species are independent or distinct because Species A-D, as claimed, requires a mutually exclusive characteristic not required for the other species.  Species A is directed to a method of operating an EWOD device using an aqueous barrier to accommodate using multiple filler fluids having different characteristics (Specification: Fig. 7; page 13, lines 7-10).  Species B is directed to an alternative method of operating an EWOD device of forming the aqueous barrier and inputting the filler fluids (Specification: Fig. 8; page 13, lines 11-14).  Species C is directed to an alternative method of operating an EWOD device using an aqueous barrier configuration in which the aqueous barrier includes a double walled portion to perform a double gated transference operation (Specification: Fig. 9; page 13, lines 15-19).  Species D is 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim between Species A-C and D, and claim 1 appears to be the generic claim of Species A, B, and C (see Examiner’s Notes).

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Lawrence Drasner, the representative of applicant, on February 9, 2022 to request an oral election to the above restriction requirement, but the representative requested a written restriction.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                 

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795